        Case 3:16-cv-02719-MEL Document 111 Filed 11/13/20 Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO

 LUIS FELICIANO-MUÑOZ AND AIR
 AMERICA, INC.,

             Plaintiffs,
                                                     CIVIL NO.: 16-2719 (MEL)
                  v.

 FRED REBARBER-OCASIO,

            Defendant.


                                    OPINION AND ORDER

       Pending before the court is Mr. Fred Rebarber-Ocasio’s (“Defendant”) motion for

summary judgment against Mr. Luis Feliciano-Muñoz and Air America, Inc. (“Plaintiffs”) on

remand from the United States Court of Appeals for the First Circuit. ECF No. 40. The court’s

analysis of the pending motion for summary judgment is limited in scope to Mr. Feliciano-

Muñoz’s breach of contract claim.

I.     Procedural History

       Plaintiffs filed an amended complaint against Defendant on April 28, 2017. ECF No. 16.

Plaintiffs alleged a “breach of contract arising from the false representations and warranties of

the Defendant regarding [Air America, Inc.]’s compliance with applicable [Federal Aviation

Administration] law and regulations.” Id. at 6. Mr. Feliciano-Muñoz claimed that upon taking

control of Air America, Inc. that he discovered that key equipment on six aircrafts were either

broken or inoperative which required him to ground the aircraft for necessary repairs. Id. at 2.

On January 16, 2018, Defendant filed a motion for summary judgment arguing that Air America,

Inc. was operating in compliance with Federal Aviation Administration (“FAA”) regulations.

ECF Nos. 41, 42. Defendant argues in the alternative that even if Air America, Inc. was not in
         Case 3:16-cv-02719-MEL Document 111 Filed 11/13/20 Page 2 of 14




compliance with FAA regulations, summary judgment should be granted because Mr. Feliciano-

Muñoz bought Air America, Inc. “as is” and because Mr. Feliciano-Muñoz had previous

experience buying and owning aircrafts and hired consultants to assist him with the purchase.

Defendant also argues that the court lacked jurisdiction over the matter due to Plaintiffs’ failure

to exhaust intra-corporate remedies and that Mr. Feliciano-Muñoz’s payment of $250,000 to

Defendant constituted an accord and satisfaction. Plaintiffs filed a response in opposition on

March 1, 2018. ECF No. 55. On April 16, 2018, Defendant subsequently filed a reply to

Plaintiffs’ opposition. ECF No. 72.

        On September 28, 2018, the district court issued an opinion and order granting

Defendant’s motion for summary judgment. ECF No. 99. The district court found that

Mr. Feliciano-Muñoz’s allegations in the amended complaint were “elusive,” and determined

that “while Plaintiffs have spoken the language of breach of contract, what Plaintiffs are in

essence alleging is a claim of deceit, known as ‘dolo’ under Puerto Rico contract law.” Id. at 8.

The district court dismissed the breach of contract claim under Federal Rule of Civil Procedure

12(b)(6) for failure to state a claim to relief that is plausible on its face. Id. at 11. Next, the

district court proceeded to apply the test for deceit in the formation of the contract under the

summary judgment standard. The district court found that while a reasonable jury could find that

Defendant had made false representations related to the aircraft and their compliance with FAA

regulations, Mr. Feliciano-Muñoz was a sophisticated buyer who had previous experience

buying and owning aircraft and had been assisted in the deal by three consultants. Id. at 15.

Therefore, the district court concluded no jury could find that Mr. Feliciano-Muñoz’s reliance on

Defendant’s representations was reasonable. Id. Lastly, the district court found that Defendant’s

argument regarding Plaintiffs’ failure to exhaust intra-corporate remedies lacked merit. Id.



                                                    2
          Case 3:16-cv-02719-MEL Document 111 Filed 11/13/20 Page 3 of 14




         On October 18, 2018, Plaintiffs appealed the district court’s decision. ECF No. 102. On

August 11, 2020, the United States Court of Appeals for the First Circuit affirmed in part and

vacated and remanded in part the district court’s decision. ECF No. 105. The First Circuit

affirmed the district court’s decision to grant Defendant’s motion for summary judgment on the

dolo claim. Id. at 17-31. However, the First Circuit found that the “district court erred in

concluding that [Mr. Feliciano-Muñoz] did not assert a breach of contract claim” and remanded

said claim to the district court with instructions to review it under the summary judgment

standard.1 Id. at 14-15, 31.

II.      Standard of Review

         The purpose of summary judgment “is to pierce the boilerplate of the pleadings and assay

the parties’ proof in order to determine whether trial is actually required.” Wynne v. Tufts Univ.

Sch. of Med., 976 F.2d 791, 794 (1st Cir. 1992) (citations omitted). Summary judgment is

granted when the record shows that “there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A dispute is genuine if

the evidence about the fact is such that a reasonable jury could resolve the point in the favor of

the non-moving party. A fact is material if it has the potential of determining the outcome of the

litigation.” Farmers Ins. Exch. v. RNK, Inc., 632 F.3d 777, 782 (1st Cir. 2011) (quoting

Rodríguez-Rivera v. Federico Trilla Reg’l Hosp., 532 F.3d 28, 30 (1st Cir. 2008)).

         The party moving for summary judgment bears the burden of showing the absence of a

genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the



1
  The First Circuit remanded “Feliciano’s breach of contract claim, which according to Feliciano was his primary
theory of liability, under the summary judgment standard.” ECF No. 105, at 31. No one is arguing that Air America,
Inc. is a party to the SPA. It is undisputed that the transaction was between Mr. Feliciano-Muñoz and Defendant.
ECF No. 42, at 3, ¶ 13; ECF No. 55, at 1, ¶ 1. Therefore, it follows that Air America, Inc. does not have standing for
the breach of contract claim. To the extent that the amended complaint alleges that Air America, Inc. is a party to the
transaction between Mr. Feliciano-Muñoz and Defendant, such claim is unfounded and dismissed.

                                                          3
        Case 3:16-cv-02719-MEL Document 111 Filed 11/13/20 Page 4 of 14




movant presents a properly focused motion “averring ‘an absence of evidence to support the

nonmoving party’s case[,]’ [t]he burden then shifts to the nonmovant to establish the existence of

at least one fact issue which is both ‘genuine’ and ‘material.’” Griggs-Ryan v. Smith, 904 F.2d

112, 115 (1st Cir. 1990) (quoting Garside v. Osco Drug, Inc., 895 F.2d 46, 48 (1st Cir. 1990)).

For issues where the nonmoving party bears the ultimate burden of proof, the party cannot

merely “rely on an absence of competent evidence, but must affirmatively point to specific facts

[in the record] that demonstrate the existence of an authentic dispute.” McCarthy v. Nw.

Airlines, Inc., 56 F.3d 313, 315 (1st Cir. 1995) (citation omitted). The party need not, however,

“rely only on uncontradicted evidence . . . . So long as the [party]’s evidence is both cognizable

and sufficiently strong to support a verdict in her favor, the factfinder must be allowed to

determine which version of the facts is most compelling.” Calero-Cerezo v. U.S. Dep’t of

Justice, 355 F.3d 6, 19 (1st Cir. 2004) (emphasis in original) (citation omitted).

       In assessing a motion for summary judgment, the court “must view the entire record in

the light most hospitable to the party opposing summary judgment, indulging all reasonable

inferences in that party’s favor.” Griggs-Ryan, 904 F.2d at 115. There is “no room for credibility

determinations, no room for the measured weighing of conflicting evidence such as the trial

process entails, [and] no room for the judge to superimpose his own ideas of probability and

likelihood.” Greenburg v. P. R. Mar. Shipping Auth., 835 F.2d 932, 936 (1st Cir. 1987). The

court may, however, safely ignore “conclusory allegations, improbable inferences, and

unsupported speculation.” Medina-Muñoz v. R.J. Reynolds Tobacco Co., 896 F.2d 5, 8 (1st Cir.

1990) (citations omitted).




                                                 4
          Case 3:16-cv-02719-MEL Document 111 Filed 11/13/20 Page 5 of 14




III.     Uncontested Material Facts2

         In September 2014, Air America, Inc. was a corporation organized pursuant to the

General Corporations Act of Puerto Rico, which provided airline services. ECF No. 42, at 1, ¶ 1;

ECF No. 56, at 1, ¶ 1. Defendant was the owner of all its shares. ECF No. 42, at 1, ¶ 2; ECF No.

56, at 1, ¶ 2.

         On September 30, 2014, Mr. Feliciano-Muñoz issued a first Letter of Intent (“LOI”) to

Defendant, with the purpose of buying 100% of Air America, Inc.’s shares for $1,500,000. ECF

No. 42, at 2, ¶ 9; ECF No. 56, at 2, ¶ 9. On October 21, 2014, Defendant sent an email in which

he stated that he was not accepting the terms of the LOI. ECF No. 42, at 2-3, ¶ 10; ECF No. 42-

9, at 1. On November 6, 2014, Mr. Feliciano-Muñoz issued a second LOI to Defendant with the

purpose of buying 80% of Air America, Inc.’s shares for $1,300,000. ECF No. 42, at 3, ¶ 11;

ECF No. 56, at 2, ¶ 11. Defendant did not sign the second LOI. Id. On November 12, 2014,

Mr. Feliciano-Muñoz issued a third LOI to Defendant with the purpose of buying 80% of Air

America, Inc.’s shares for $1,300,000. ECF No. 42, at 3, ¶ 12; ECF No. 56, at 2, ¶ 12. Defendant

signed the third LOI. Id.

         On December 17, 2014, Mr. Feliciano-Muñoz and Defendant signed a Stock Purchase

Agreement (“SPA”). ECF No. 42, at 3, ¶ 13; ECF No. 56, at 2, ¶ 13. Under the SPA, Defendant

would sell 80% of his shares to Mr. Feliciano-Muñoz for $1,300,000. ECF No. 42, at 3, ¶ 15;

ECF No. 56, at 3, ¶ 15. Mr. Feliciano-Muñoz would thereby assume control of the operations of

the company and of the Board of Directors. ECF No. 56, at 6, ¶ 1; ECF No. 56-2, at 1. The




2
  Proposed facts 10 and 15 are deemed admitted despite Plaintiff’s denial because the denial does not contradict
them. ECF No. 42, at 2-3, ¶ 10; ECF No. 56, at 2, ¶ 10; ECF No. 42, at 3, ¶ 15; ECF No. 56, at 3, ¶ 15.
The proposed facts in Plaintiff’s response to the motion for summary judgment (ECF No. 56, at 6-10) are deemed
admitted to the extent that they are supported by their record citations because Defendant did not reply to these facts.
See Local Rule 56(e).

                                                           5
        Case 3:16-cv-02719-MEL Document 111 Filed 11/13/20 Page 6 of 14




payment schedule for the purchase of Air America, Inc. was as follows: $100,000 was paid on

November 12, 2014 as a deposit upon acceptance of the offer; $950,000 was paid on December

17, 2014 when the SPA was signed; and a final payment of $250,000 was due 12 months after

the SPA was signed. ECF No. 42, at 3, ¶ 15; ECF No. 42-12, at 1-2. The SPA provided that the

final payment of $250,000 would be evidenced by a non-negotiable promissory note (“the Note”)

for the same amount. ECF No. 42-12, at 2, ¶ B (iii). The Note was secured with a lien on Aircraft

N707TL. ECF No. 42, at 4, ¶ 16; ECF No. 56, at 3, ¶ 16. The SPA also provided that any

unrecorded or undisclosed expenses and liabilities (“unrecorded expenses”) that were related to

the operations of Air America, Inc. prior to the date of the SPA that were found by

Mr. Feliciano-Muñoz after the date of the SPA, shall be paid by Defendant to Air America, Inc.

ECF No. 56, at 7, ¶ 3; ECF No. 56-1, at 2, Art. 1, Sec. C (ii). Additionally, the SPA provided that

       All expenses incurred by [Air America, Inc.] prior to the date hereof shall run on
       the account of the [Defendant]; and all expenses incurred by [Air America, Inc.]
       after the date hereof will run on the account of [Air America, Inc.]. In addition, any
       expenses incurred by [Air America, Inc.] after the date hereof that should have been
       incurred by [Air America, Inc.] prior to this date, will be on the account of the
       [Defendant] and shall be considered unrecorded expenses.

Id. In the event that Defendant failed to reimburse Air America, Inc., in addition to any rights

available at law to collect the unrecorded expenses, Mr. Feliciano-Muñoz had the right to deduct

or set-off the unrecorded expenses from the face value of the Note. Id.

       The SPA contained a clause under Defendant’s representations and warranties section

that stated that the licenses of Air America, Inc. were in full force and effect, that no violations

have been or were expected to be recorded, and that the business was being operated in

compliance with such licenses. ECF No. 42, at 4, ¶ 18; ECF No. 56, at 3, ¶ 18. The SPA also

stated that Defendant agreed to indemnify Mr. Feliciano-Muñoz for all losses, claims, causes of

action, obligations, suits, costs, damages, expenses, and liabilities which Mr. Feliciano-Muñoz

                                                  6
        Case 3:16-cv-02719-MEL Document 111 Filed 11/13/20 Page 7 of 14




“may suffer or incur or be compelled to or be subject to and which are caused by or arise directly

or indirectly by reason of the breach of any representations and warranties of [Defendant]

contained herein.” ECF No. 56, at 7, ¶ 3; ECF No. 56-1, at 8, Art. IV, Sec. A.

       Mr. Feliciano-Muñoz evaluated Air America, Inc.’s financial records and aircraft flight

and maintenance logbooks, from which it appeared that as of December 17, 2014, Air America,

Inc. was operating in compliance with FAA regulations and that its aircrafts were in excellent

condition. ECF No. 42, at 8, ¶ 48; ECF No. 56, at 5-7, ¶¶ 2, 48. There were no entries in the

flight and maintenance records of the aircrafts that would ground any of them, other than

scheduled inspections or routine maintenance. ECF No. 42, at 8, ¶ 49; ECF No. 56, at 5, ¶ 49.

       Regarding the condition of the aircrafts, first, Aircraft N707TL flight and maintenance

records reflect that after December 17, 2014, the aircraft flew without any discrepancies being

noted until December 28, 2014, when a generator warning light illuminated, which was corrected

the same day. ECF No. 42, at 7, ¶ 39; ECF No. 56, at 4, ¶ 39. Second, Aircraft N21WW flight

and maintenance records reflect that the aircraft flew without any discrepancies being noted from

December 17, 2014 to January 7, 2015, when a light in the cockpit was noted as inoperative.

ECF No. 42, at 7, ¶ 40; ECF No. 56, at 4, ¶ 40. Third, Aircraft N62749 flight and maintenance

records reflect that after December 17, 2014, the aircraft flew without any discrepancies being

noted until January 4, 2015, when a scheduled maintenance was performed. ECF No. 42, at 7,

¶ 43; ECF No. 56, at 4, ¶ 43. Fourth, Aircraft N2395Z was flying from December 17, 2014 to

January 8, 2015, when a discrepancy regarding the cabin door was noted. ECF No. 42, at 7, ¶ 44;

ECF No. 56, at 4, ¶ 44. Fifth, Aircraft N7049T flight and maintenance records reflect that after

December 17, 2014, the aircraft flew until December 29, 2014, when a magnet was noted as

inoperative. ECF No. 42, at 7, ¶ 45; ECF No. 56, at 4, ¶ 45. The aircraft continued to fly from



                                                7
        Case 3:16-cv-02719-MEL Document 111 Filed 11/13/20 Page 8 of 14




December 29, 2014 until February 10, 2015, when the right generator light reflected an over

voltage. ECF No. 42, at 8, ¶ 46; ECF No. 56, at 5, ¶ 46. Sixth, the status of the propeller on

Aircraft N30PT appeared on a spreadsheet which was sent to Mr. Verlyn Wolfe (“Mr. Wolfe”),

an aviation consultant that assisted Mr. Feliciano-Muñoz with the purchase. ECF No. 42, at 2,

¶¶ 7-8, at 6, ¶ 38; ECF No. 56, at 1, ¶¶ 7-8, at 4, ¶ 38.

       Mr. Feliciano-Muñoz claims that by December 23, 2014, he had discovered that the

aircrafts had maintenance and repair issues that placed Air America, Inc’s licenses and permits at

risk, which were not recorded on the logbooks. ECF No. 56, at 7-8, ¶¶ 5, 8; ECF No. 56-2, at 2,

¶ 5. Thus, Air America, Inc. paid for repairs, purchased new equipment, and incurred additional

expenses such as the cost of chartering flights. Id.

       Around one year later, on November 16, 2015, Mr. Feliciano-Muñoz sent a letter to

Defendant, informing him that he was “exercising his right to set off an indemnity claim” against

Defendant in the amount of $250,000 and requesting an additional amount of $25,395.46. ECF

No. 42, at 5, ¶ 26; ECF No. 56, at 3, ¶ 26. In the letter, Mr. Feliciano-Muñoz stated that upon

taking control of Air America, Inc. that he discovered “key equipment on the six aircrafts were

broken or inoperative” which required the aircraft to be grounded and repaired. Id. On November

24, 2015, Defendant replied that Mr. Feliciano-Muñoz had to pay him the $250,000 that he was

owed. ECF No. 42, at 5, ¶ 27; ECF No. 56, at 4, ¶ 27. On December 2, 2015, Mr. Feliciano-

Muñoz replied that he would pay the $250,000 in exchange for the release of the lien on Aircraft

N707TL. ECF No. 42, at 5, ¶ 32; ECF No. 56, at 4, ¶ 32. On December 3, 2015, Mr. Feliciano-

Muñoz paid $250,000 to Defendant. ECF No. 42, at 6, ¶ 33; ECF No. 56, at 4, ¶ 33.




                                                   8
        Case 3:16-cv-02719-MEL Document 111 Filed 11/13/20 Page 9 of 14




IV.    Mr. Feliciano-Muñoz’s Breach of Contract Claim

       As previously stated, the First Circuit affirmed the district court’s grant of summary

judgment regarding the dolo claim and remanded only the breach of contract claim with

instructions to review it under the summary judgment standard. ECF No. 105, at 31. Thus, the

court’s analysis of the pending motion for summary judgment is limited to evaluating

Mr. Feliciano-Muñoz’s breach of contract claim under the summary judgment standard.

       A. Air America, Inc.’s Compliance with FAA Laws and Regulations

       Defendant contends that summary judgment should be granted because Air America, Inc.

was in compliance with FAA laws and regulations. “Under Puerto Rico law, a claim for breach

of contract has three elements: (1) a valid contract; (2) a breach by one of the parties to the

contract; and (3) resulting damages.” Yacht Caribbean Corp. v. Carver Yacht LLC, 270 F. Supp.

3d 547, 555 (D.P.R. 2017). “Puerto Rico law makes clear that contracts shall be binding,

regardless of the form in which they were executed, ‘provided the essential conditions required

for their validity exist.’” Markel American Ins. Co. v. Diaz-Santiago, 674 F.3d 21, 31 (1st Cir.

2012) (citing 31 L.P.R.A. § 3451).

       Where the terms of a contract are clear, leaving no doubt as to the contracting
       parties' intentions, such contract will be observed according to “the literal sense of
       its stipulations.” It is widely accepted that “[o]bligations arising from contracts
       have legal force between the contracting parties, and must be fulfilled in accordance
       with their stipulations.”

Id. (citing 31 L.P.R.A. §§ 3471, 2994).

        “The Puerto Rico Supreme Court has held that ‘[w]hen the breach of a contractual

obligation causes harm to any of the contracting parties, an action for damages for breach of

contract lies.’” Redondo Const., Co. v. Izquierdo, 929 F. Supp. 2d 1, 12 (D.P.R. 2012) (quoting

Soc. de Gananciales v. Vélez & Asoc., 98 P.R. Offic. Trans. 54 (P.R. 1998)); Markel American



                                                  9
       Case 3:16-cv-02719-MEL Document 111 Filed 11/13/20 Page 10 of 14




Ins. Co., 674 F.3d at 31 (“Where a party fails to uphold or abide by the contract's essential

obligations, such failure will be deemed a breach of the contract.”). “When a party breaches a

contract, it ‘is liable to the aggrieved party for damages which were foreseen or may have been

foreseen.’” Redondo Const., Co., 929 F. Supp. 2d at 12 (quoting Oriental Fin. Group, Inc. v. Fed.

Ins. Co., 483 F. Supp. 2d 161, 165 (D.P.R. 2007)).

       It is not disputed by either party that the SPA constituted a valid contract between

Defendant and Mr. Feliciano-Muñoz. ECF No. 42, at 3, ¶ 13; ECF No. 55, at 1, ¶ 1. See Citibank

Global Markets, Inc. v. Rodríguez Santana, 573 F.3d 17, 24 (1st Cir. 2009) (“Under Puerto Rico

law, a contract has three elements: consent, a definitive (and legal) object, and consideration.”

(citing 31 L.P.R.A. § 3391)). Defendant, however, argues that there was no breach of contract

because Air America, Inc. was in compliance with FAA laws and regulations at the time of the

SPA. Defendant relies on the condition of the aircrafts to assert that they did not have

maintenance and repair issues at the time the SPA was executed on December 17, 2014. ECF

No. 41, at 12. A generator warning light in Aircraft N707TL illuminated on December 28, 2014

(ECF Nos. 42, at 7, ¶ 39; ECF No. 56, at 4, ¶ 39); a light in the cockpit of Aircraft N21WW was

noted as inoperative on January 7, 2015 (ECF No. 42, at 7, ¶ 40; ECF No. 56, at 4, ¶ 40); a

discrepancy regarding the cabin door of Aircraft N2395Z was noted on January 8, 2015 (ECF

No. 42, at 7, ¶ 44; ECF No. 56, at 4, ¶ 44); a magnet in Aircraft N7049T was noted as

inoperative on December 29, 2014 (ECF No. 42, at 7, ¶ 45; ECF No. 56, at 4, ¶ 45); and the right

generator light of Aircraft N7049T reflected an over voltage on February 10, 2015 (ECF No. 42,

at 8, ¶ 46; ECF No. 56, at 5, ¶ 46). These facts do not appear to be consistent with Plaintiff’s

claim that Mr. Feliciano-Muñoz discovered that aircrafts N707TL, N21WW, N2395Z, and




                                                 10
         Case 3:16-cv-02719-MEL Document 111 Filed 11/13/20 Page 11 of 14




N7049T had maintenance and repair issues by December 23, 2014, shortly after the purchase.3

ECF No. 55, at 2; ECF No. 56, at 7-8, ¶ 5.

         Plaintiff, on the other hand, proffers the opinions and findings of his expert in airplane

operations, Mr. Luis Irizarry (“Mr. Irizarry”). Mr. Irizarry concluded that there were no entries in

the logbooks of any discrepancies or maintenance issues for a long time, which indicates that no

entries of necessary mechanical repairs were made in order to conceal the fact that the aircraft

were not in airworthy condition to prevent their grounding. ECF No. 56, at 10, ¶ 13; ECF No.

56-3, at 17. Given that on summary judgment, all reasonable inferences must be drawn in favor

of the nonmoving party, it is hereby concluded that a reasonable jury could find that aircrafts

N707TL, N21WW, N2395Z, N7049T, and N62749 had maintenance and repair issues that arose

before the signing of the SPA, and thus, that Air America, Inc. was not in compliance with FAA

laws and regulations prior to the signing of the SPA. Whether Mr. Feliciano- Muñoz was well

aware of the dearth of entries in the maintenance logs prior to the execution of the SPA and what

impact, if any, such awareness has on his breach of contract claim is for the jury to decide.

         Defendant also argues that the status of the propeller on Aircraft N30PT appeared on a

spreadsheet which was sent to Mr. Wolfe. ECF No. 42, at 6, ¶ 38; ECF No. 56, at 4, ¶ 38.

Further, around the time of the SPA, Mr. Feliciano-Muñoz took two photographs of Aircraft

N30PT, which reflect that the aircraft lacked avionic equipment and passenger seats. ECF No.

41, at 4-5; ECF No. 42, at 4, ¶¶ 19, 20; ECF No. 56, at 3, ¶¶ 19, 20. Mr. Feliciano-Muñoz,

however, has not alleged that Aircraft N30PT was only deficient due to the status of the propeller

on Aircraft N30PT, as well as the aircraft’s lack of avionic equipment and passenger seats. See


3
 Aircraft N62749’s flight and maintenance records reflect that after December 17, 2014, the aircraft flew without
any discrepancies being noted until January 4, 2015, when a scheduled maintenance was performed. ECF No. 42, at
7, ¶ 43; ECF No. 56, at 4, ¶ 43. This fact also contradicts Plaintiff’s claim that Mr. Feliciano-Muñoz discovered the
aircrafts’ maintenance and repair issues by December 23, 2014.

                                                         11
        Case 3:16-cv-02719-MEL Document 111 Filed 11/13/20 Page 12 of 14




ECF No. 56-3, at 13. Thus, once again, a reasonable jury could find that Aircraft N30PT had

other undisclosed maintenance and repair issues that arose before the signing of the SPA.

       B. Whether Mr. Feliciano-Muñoz bought Air America, Inc. “as is”

       Defendant proceeds to argue that Mr. Feliciano-Muñoz bought Air America, Inc. “as is.”

ECF No. 41, at 12. This constitutes a disputed fact. On one hand, the second LOI was not signed

because it contained terms such as “offer subject to” or “satisfaction to buyer.” ECF No. 42, at 2-

3, ¶¶ 10, 11. There were no references in the third LOI to conditions such as “offer subject to” or

“satisfaction to buyer.” ECF No. 42, at 3, ¶ 12; ECF No. 56, at 2, ¶ 11. There are also no

references in the SPA to conditions such as “offer subject to” or “satisfaction to buyer.”

       On the other hand, the SPA also does not include language that the aircraft were sold “as

is.” Moreover, Mr. Feliciano- Muñoz argues that the SPA contained specific language to protect

him stating that “any expenses incurred by [Air America, Inc.] after the date hereof that should

have been incurred by [Air America, Inc.] prior to this date, will be on the account of the

[Defendant] and shall be considered Unrecorded Expenses.” ECF No. 56, at 7, ¶ 3; ECF No. 56-

1, at 2, Art. 1, Sec. C (ii). Thus, a jury could find that Air America, Inc. was not sold “as is.”

       C. Whether Mr. Feliciano-Muñoz’s $250,000 Payment Constituted an Accord and
          Satisfaction

       Defendant contends that Mr. Feliciano-Muñoz’s $250,000 payment to him on December

3, 2015 constituted an accord and satisfaction that resolved all controversies between them. ECF

No. 41, at 21. “Discharge by accord and satisfaction occurs upon the rendering of some

performance different from that which was claimed as due and the acceptance of such substitute

performance by the claimant as full satisfaction of the claim.” Alvarez Díaz v. Air France, 787 F.

Supp. 258, 260 (D.P.R. 1991). “In order for this doctrine to apply, the following requisites must

be present: ‘(1) a claim which is unliquidated or concerning which a bona fide controversy

                                                  12
       Case 3:16-cv-02719-MEL Document 111 Filed 11/13/20 Page 13 of 14




exists; (2) an offer of payment by the debtor; and (3) an acceptance of the offer of payment by

the creditor.’” Gastronomical Workers Union Local 601 v. Posadas de Puerto Rico Assocs., 544

F. Supp. 2d 89, 94 (D.P.R. 2008) (quoting H.R. Elec., Inc. v. Rodríguez, 114 D.P.R. 236, 240

(1983)); Corujo v. Eurobank, Civ. No. 4-2239, 2008 WL 11501529, at *6 (D.P.R. June 9, 2008).

“The payment offer must be accompanied by acts or declarations which clearly denote that the

offer made represents full, complete, and final payment of the existing debt. Similarly, the

creditor's conduct must undoubtedly indicate that he has accepted the offer.” Gastronomical

Workers, 544 F. Supp. 2d at 94 (quoting H.R. Elec., 114 D.P.R. at 242).

       In his motion for summary judgment, Defendant alleges that Mr. Feliciano-Muñoz’s

$250,000 payment to him constituted an accord and satisfaction because it is

       obvious that if [Mr. Feliciano-Muñoz] had thought [Defendant] owed any amount
       of money, instead of paying, would rather had retained the $250,000 or as permitted
       by the law, deposit in consignment said amount in court. Once the amount was paid
       in full without making any reserve of rights or disclaimer, the controversies
       between the parties were resolved by accord and satisfaction, making the complaint
       a frivolous one.

ECF No. 41, at 21. Plaintiff denies that the $250,000 payment constituted an accord and

satisfaction, and asserts that he never waived his rights under the SPA. ECF No. 56, at 10, ¶ 12.

       The elements of accord and satisfaction are not present in the case at hand. First, the

$250,000 payment from Mr. Feliciano-Muñoz to Defendant did not constitute substitute

performance because it was specifically provided for in the SPA’s payment schedule. See

Alvarez Diaz, 787 F. Supp. at 260. ECF No. 42, at 3, ¶ 15; ECF No. 42-12, at 1-2. While a bona

fide controversy exists as to whether Defendant is obligated for the payment of alleged

unrecorded expenses of $275,395.46, Defendant has not proffered any declaration by

Mr. Feliciano-Muñoz indicating that he released his claims to the payment of unrecorded

expenses. Nor has Defendant cited to any evidence that Mr. Feliciano-Muñoz was required by

                                                13
         Case 3:16-cv-02719-MEL Document 111 Filed 11/13/20 Page 14 of 14




the SPA to issue a disclaimer or reserve his rights to collect unrecorded expenses if he did not

set-off unrecorded expenses from the Note. The mere fact that the SPA provided Mr. Feliciano-

Muñoz the option to set-off any unrecorded expenses from the Note does not mean that he was

compelled to do so. Furthermore, the SPA specifically provides that Mr. Feliciano-Muñoz has

any rights available at law to collect unrecorded expenses.4 Thus, Defendant’s claim that

Mr. Feliciano-Muñoz’s $250,000 payment constituted an accord and satisfaction that resolved all

controversies between them is without merit.

V.       Conclusion

         For the foregoing reasons, Defendant’s request that summary judgment be entered as to

the breach of contract claim is DENIED. To the extent that the amended complaint alleges that

Air America, Inc. is a party to the transaction between Defendant and Mr. Feliciano- Muñoz, said

claim is unfounded and Air America, Inc. does not have standing for the breach of contract

claim. Thus, the breach of contract claim by Air America, Inc. is DISMISSED WITH

PREJUDICE.

         IT IS SO ORDERED.

         In San Juan, Puerto Rico, this 13th day of November, 2020.

                                                                         s/Marcos E. López
                                                                         U.S. Magistrate Judge




4
  The SPA provides that “If [Defendant] fails to reimburse [Air America, Inc.], in addition to any rights available at
law to collect the Unrecorded Expenses, [Mr. Feliciano-Muñoz] shall have the right to deduct or set-off the
Unrecorded Expenses from face value of the Note.” ECF No. 56-1, at 2, Art. 1(C).

                                                          14
